Citation Nr: 1419787	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) since July 15, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to June 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board issued prior decisions denying a higher rating for PTSD in October 2011 and September 2012.  The Veteran appealed from each of these decisions to the United States Court of Appeals for Veterans Claims (Court).  In Orders issued in April 2012 and July 2013, respectively, the Court vacated and remanded the Board decisions, pursuant to a Joint Motion for Remand (Joint Motion), to the extent that they denied a rating in excess of 50 percent for PTSD since July 15, 2009.  

Although not discussed before the Court in October 2011, in the April 2012 Order, the Court also endorsed the determination in the Joint Motion that the Board must address the question of whether a TDIU had been raised by the record.  Based on the facts summarized in the Joint Motion, the Veteran has made a claim for the highest possible rating for PTSD, and he claims to be unemployable due to his service-connected PTSD.  Therefore, the question of entitlement to a TDIU has been raised, and is part of the appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The last VA examination was provided in April 2010, and the last medical evidence is dated in June 2010.  As the Veteran had previously reported three years of ongoing VA treatment for his mental health disability, it appears that pertinent records may remain outstanding.  Further, the available evidence is inadequate to determine the current severity of his disability.  As such, the case must be remanded for records and a new VA examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

As summarized in the July 2013 Joint Motion, the Veteran asserted in his February 2006 claim that he was unemployable due to service-connected disabilities including PTSD.  He is also service-connected for hearing loss and tinnitus, and has asserted that PTSD resulted in him losing prior full-time and part-time employment.  The Veteran should be provided notice as to the required evidence and information to substantiate the inferred claim for TDIU, and requested to complete a formal claim for TDIU.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA examiner should also provide an opinion as to the Veteran's employability for TDIU purposes as a result of his PTSD symptoms, with consideration of the provisions regarding marginal employment as appropriate.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a)-(b); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete a formal application for a TDIU (VA Form 21-8940), and provide proper notice of the evidence and information necessary to substantiate a TDIU claim.  Allow time for a response.

2.  Obtain any outstanding VA treatment records, including mental health records, dated since June 2010.  Also, make reasonable requests for any non-VA records for which the Veteran provides sufficient identifying information and the necessary release form.  If any records cannot be obtained after appropriate attempts, notify the Veteran of the attempts and outcomes, and allow an opportunity to provide the missing records.   

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD, to include effects on employability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  The examiner should respond to the following:

(a)  Record and measure the severity of the Veteran's PTSD symptomatology, to include any occupational or social impairment, as well as a Global Assessment of Functioning (GAF) score.  

(b)  Offer an opinion as to the impact of the Veteran's PTSD on his employability, to include whether it renders him unemployable.  

In formulating these opinions, the examiner should consider the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities.  The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should comment on the Veteran's periods of part-time employment in formulating this opinion.

The examiner should provide an explanation for any opinion offered, based on all lay and medical evidence.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence would be necessary for an opinion
4.  Readjudicate the issues of entitlement to a rating in excess of 50 percent for PTSD for since July 15, 2009, and a TDIU.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

